       Case 5:19-cv-00120-DCB-MTP Document 14 Filed 06/29/20 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT

                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

                                WESTERN DIVISION

HEANYI JOSEPH OKORAFOR                                                 PETITIONER

V.                                    CIVIL ACTION NO. 5:19-cv-120-DCB-MTP

SHAWN R. GILLIS                                                        RESPONDENT

                ORDER ADOPTING REPORT AND RECOMMENDATION

       This cause is before the Court on Magistrate Judge Michael T.

Parker’s Report and Recommendation [ECF No. 11]                      made on March

5th, 2020. Therein, Magistrate Judge Parker recommends that the

pro se petition for Writ of Habeas Corpus [ECF No. 1] made by

Heanyi Joseph Okorafor be dismissed as duplicative. Magistrate

Judge Parker further recommends that Respondent Shawn R. Gillis’

Motion to Transfer or to Stay Cause [ECF No. 8] be denied.

Petitioner filed his Objection [ECF No. 12] to Magistrate Judge

Parker’s Report and Recommendation on May 19th, 2020. Having

reviewed      the    Report     and     Recommendation,       the     Petitioner’s

objections, and applicable statutory case law, the Court finds and

orders as follows:

                              I. BACKGROUND HISTORY

       Petitioner,     a   citizen     of   Nigeria,   is    currently    held   in

Immigration & Custom Enforcement (“ICE”) custody at Adams County

Detention Center (“ACDC”). Petitioner was initially detained and

went    through     removal    proceedings      in   the    Middle    District   of


                                            1
    Case 5:19-cv-00120-DCB-MTP Document 14 Filed 06/29/20 Page 2 of 5




Pennsylvania after being convicted of sexually abusing his nine-

year-old daughter. When in Pennsylvania, Petitioner filed two

habeas corpus petitions under 28 U.S.C. § 2241 challenging the

immigration judge’s decision to deny him bond pending the appeal

of his removal order. See Docket, Okorafor v. Lowe, Case No. 3:18-

cv-2221-RMD-MCC    (M.D.Penn.      2018).      The   Petitioner     brought     this

concurrent      action      challenging        his      continued      detention.

Additionally,     the     Petitioner         objects    to    the     Report     and

Recommendation issued during his habeas proceedings in the Middle

District of Pennsylvania.

     Magistrate Judge Parker found that when two civil actions

involve   the   same     parties   and   issues,       “the   court   with     prior

jurisdiction over the common subject matter should resolve all

issues presented in related actions.” West Gulf Maritime Ass’n v.

ILA Deep Sea Local 24, 751 F.2d 721, 730 (5th Cir. 1985) (internal

quotations and citation omitted). This “first-filed rule” serves

the principle of comity and preserves scarce judicial resources.

Save Power Ltd. v. Syntek Finance Corp., 121 F.3d 947, 950 (5th

Cir. 1997). The first-filed rule should be applied when there is

“substantial overlap” between the two cases. Id.

     Magistrate Judge Parker further found the Petition [ECF No.

1] filed in this matter seeks substantially the same relief as the

petition filed in the Middle District of Pennsylvania. In both

petitions, Okorafor requests that the courts review an immigration


                                         2
    Case 5:19-cv-00120-DCB-MTP Document 14 Filed 06/29/20 Page 3 of 5




judge’s decision to deny him bond and to consider the legality of

his continued detention under Zadvydas v. Davis, 533 U.S. 678

(2001). Since the Petition [ECF No. 1] seeks substantially the

same relief, Magistrate Judge Parker Recommends [ECF No. 11] that

Petitioner’s habeas petitions under 28 U.S.C. § 2241 be dismissed

as duplicative of other pending petitions. Vetcher v. Sessions,

2018 WL 4006812, at *2 (N.D. Tex. July 12, 2018); see also Zhao v.

Holder, 2010 WL 517897 (S.D. Tex. Feb. 10, 2010) (court dismissed

§ 2241 petition challenging immigration dentition as duplicative

of pending petition); Fertilien v. Mukasey, 2009 WL 1953176 (W.D.

La. July 7, 2009).

                               II. ANALYSIS

     When a party objects to a Report and Recommendation this Court

is required to “make a de novo determination of those portions of

the report or specified proposed findings or recommendations to

which objection is made.” 28 U.S.C. § 636(b)(1), see also Longmire

v. Gust, 921 F.2d 620, 623 (5th Cir. 1991). “Such a review means

that the court will examine the record and make an independent

assessment of the law.” Magee v. Comm’r of Soc. Sec., No. 1:12-

CV-00188, 2013 WL 4014986, at *1 (S.D. Miss. Aug. 6, 2013), see

also Hinton v. Pike County, No. 18-60817, 2018 WL 3142942, at *1

(S.D.   Miss.   June   27,   2018).    “Parties    filing    objections   must

specifically    identify     those    findings    objected   to.   Frivolous,

conclusive or general objections need not be considered by the


                                       3
       Case 5:19-cv-00120-DCB-MTP Document 14 Filed 06/29/20 Page 4 of 5




district court.” Id. Moreover, “no factual objection is raised

when    a    petitioner   merely     reurges   arguments    contained   in   the

original petition.” Hinton v. Pike County, No. 18-60817, 2018 WL

3142942, at *1 (S.D. Miss. June 27, 2018) (citing Edmond v.

Collins, 8 F.3d 290, 293 (5th Cir. 1993)).

       In his objection, Petitioner claims that Magistrate Parker

failed to address the conditions and length of his confinement,

that    Magistrate    Judge    Parker   failed    to   address   “Respondent’s

strategy to delay the Court’s process,” and that he has exhausted

his administrative remedies. In essence, Petitioner asserts that

Magistrate Parker failed to consider the substantive grounds of

his    habeas    petition     and    subsequent   responses.     However,    the

Petitioner fails to cite any new case law or provide evidence as

to why Magistrate Judge Parker had to consider the substance of

his habeas petition given its duplicative nature to another ongoing

proceeding.

       The    Court   finds   that    the    Petitioner’s   objection   merely

restates the allegations in his petition and subsequent responses

and are therefore insufficient. Having conducted a de novo review

of the portions of the Report and Recommendation objected to, the

Court is satisfied that Magistrate Judge Parker has undertaken an

extensive examination of the issues.

                               III. CONCLUSION

       Accordingly,


                                         4
    Case 5:19-cv-00120-DCB-MTP Document 14 Filed 06/29/20 Page 5 of 5




     IT IS HEREBY ORDERED that the Report and Recommendation [ECF

No. 11] is adopted. IT IS ALSO ORDERED that the Motion to Transfer

or to Stay Cause [ECF No. 8] be DENIED and that the Petition for

Writ of Habeas [ECF No. 1] be DISMISSED WITH PREJUDICE.

     IT IS FURTHER ORDERED that the Petitioner’s objection [ECF

No. 12] to Magistrate Judge Parker’s Report and Recommendation is

OVERRULED.

     A Final Judgment shall be entered of even date herewith

pursuant to Rule 58 of the Federal Rules of Civil Procedure.

     SO ORDERED this the 19th day of June, 2020.


                                         _/S/ David Bramlette________

                                         UNITED STATES DISTRICT JUDGE




                                   5
